Dissenting Opinion by
Mr. Justice Kephart:
It is because of the importance of this case that I record my dissent. This court, in Com. v. St. Clair Coal Co., 251 Pa. 159, passed on the same questions now involved, and declared the act then before us to be unconstitutional ; I feel bound by that decision for the follow*466ing reasons: It is my opinion the court, as it was at that time composed, had before it all the facts now urged to sustain the present bill; and, if it did not have them, they were easily obtainable, for the uses of the different coals enumerated as controlling in the instant majority opinion had then been in actual existence in this country for some time. The court there considered the matters above referred to as thoroughly as we are now considering them. Like any other case, “all relevant facts and issues directly connected with the subject-matter of the litigation......might properly have been offered in the prior case” (State Hospital for Criminal Insane v. Consolidated Water Supply Co., 267 Pa. 29, 37); and all issues entering into the governing point are there determined: Allen v. Int. Text Book Co., 201 Pa. 579, 582. The reasons given to sustain the conclusion of the court in the former case are not so erroneous or out of harmony with the Constitution that we can declare they were error. I cannot discover additional ground on which to rest contrary view.
For the reasons given, I would apply the law of the former case and hold the present act unconstitutional.